ORDER OF SUSPENSION BY REASON OF DISABILITY
The Indiana Supreme Court Disciplinary Commission, pursuant to A.D. Rule 28, Section 25 and a Verified Petition to Determine Disability filed thereunder, has submitted their Findings and Recommendations, which more fully appear in words and figures as follows, to wit:
(HL)
And this Court, being duly advised, now finds, in accordance with said findings, that the Respondent, Dale S. Ellis, is a member of the Bar of this State. This Court finds further that the Respondent has tendered to the Disciplinary Commission a Voluntary Agreement of Suspension by Reason of Disability; that the Respondent is suffering from a mental disease or disorder; and that the Respondent is a disabled lawyer within the meaning of A.D. Rule 28, Section 25. In light of the foregoing and pursuant to A.D. Rule 283, Section 8(b), this Court concludes that the Respondent, by reason of said disability, should be suspended from the practice of law for the duration of such disability.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent is hereby found to be a disabled lawyer within the meaning of A.D. Rule 23, Section 25 and that, by reason of such disability, he is hereby suspended from the practice of law for the duration of his disability. Furthermore, the Respondent must meet the requirements of A.D. 28, Sections 4 and 18 before being eligible for reinstatement.
IT IS FURTHER ordered that the Clerk of this Court shall give notice pursuant to the provisions of A.D. Rule 23, Section 3(d).
All Justices concur.